Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s oral election, without traverse, of Group I: Claims 1-7 (System) are, drawn to a computing system classified in G06Q 20/40975, in the reply filed on September 30, 2021, made in a phone teleconference on June 27, 2022, is acknowledged. Applicant’s oral election to withdraw from further consideration, without prejudice, Group II: Claims 8-12 (System) are, drawn to a computing system, classified in H04L 63/14, and Group III: Claims 13-20 (System) are, drawn to a computing system, classified in H04W 12/08, made in the same phone teleconference on June 27, 2022, is also acknowledged. 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 are, drawn to a computing system classified in G06Q 20/40975.
II. Claims 8-12 are, drawn to a computing system, classified in H04L 63/14.
III. Claims 13-20 are, drawn to a computing system, classified in H04W 12/08.
The inventions are independent or distinct, each from the other because:
In the instant cases, subcombination I has separate utility such as receiving a secure message from a third party provider (TPP) computing device, the secure request message including encrypted transaction card details corresponding to a transaction card of a cardholder and associated with a financial account of the cardholder; subcombination II has separate utility such as generating a digital access token by a token service system, the digital access token based on the transaction card token; and subcombination III has separate utility such as transmitting a message including a session identifier (ID).  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Because these subcombinations are different in utility and some require search in multiple classifications. Here while few elements appear the same in the 3 independent claims, the Examiner could not find a clear set of parallel limitations for any of the independent groups. The Examiner would welcome an amendment that creates a system, a method, and a medium for example with similar limitations. Or feel free to call to discuss an amendment that would create a single inventive concept.
It is noted that while there are some common dependent claims, there is no specific set that could be examined together without prosecuting multiple inventions. All three inventions are different and require different searches because of the classification.

Status of Claims


The following is a non-final Office Action in response to application number 17490520 filed on September 30, 2021, and an oral election/restriction, without traverse, in a phone teleconference on June 27, 2022.
Claims 1-7 are currently pending and have been examined with claims 8-20 withdrawn from consideration, without prejudice.

Claim Interpretation – Intended Use
Regarding claim 1, Examiner notes that the following limitation: “one or more processors programmed to perform operations …” is an intended use of “one or more processors,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 2, Examiner notes that the following limitations: “The computing system in accordance with claim 1, said one or more processors further programmed to perform … the transaction card for allowing an access …” are intended uses of “one or more processors and the transaction card,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 3, Examiner notes that the following limitations: “The computing system in accordance with claim 1, said one or more processors further programmed to perform …” is an intended use of “one or more processors,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 5, Examiner notes that the following limitations: “The computing system in accordance with claim 1, … said one or more processors further programmed to perform …” is an intended use of “one or more processors,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).
Regarding claim 7, Examiner notes that the following limitations: “The computing system in accordance with claim 1, … said one or more processors further programmed to perform …” is an intended use of “one or more processors,” and therefore carries limited patentable weight. See MPEP § 2103 (I) (C).

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.









Claims 1-7 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-7 are directed to “a computing system.”. Therefore, these claims are directed to one of the four statutory categories of invention.
Claims 1-7 are directed to the abstract idea of “cardholder authentication,” which is grouped under “Certain Methods of Organizing Human Activity, fundamental economic principles or practices” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1 recites “receiving, …, a secure request message from a third party provider (TPP) …, the secure request message including encrypted transaction card details corresponding to a transaction card of a cardholder and being associated with a financial account of the cardholder; receiving, …, a consent message from a cardholder …, the consent message including cardholder consent information indicating consent …; decrypting the encrypted transaction card details; transmitting, …, a cardholder authentication request message to an issuer …the transaction card; receiving, …, an authentication identifier (ID) from the cardholder …; based on the received authentication ID, authenticating the cardholder; based on authenticating the cardholder and the transaction card details, generating a digital access token …, the digital access token associated with the financial account and the cardholder consent information; storing the digital access token …; and transmitting, …, the digital access token to TPP … based on authenticating the cardholder.” Accordingly, the claim recites an abstract idea, “cardholder authentication.” (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a database”, “a communication interface”, “one or more processors”, “a third party provider (TPP) computing device”, “a cardholder computing device”, “one or more data services”, “an issuer computing device”, and “a token service system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “cardholder authentication.”
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of “cardholder authentication” using computer technology (e.g., “one or more processors” and “a cardholder computing device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself, “cardholder authentication.” (MPEP 2106.05(I) (A) (f) & (h)). 
Dependent claims 2-7, which depend from claim 1, do not remedy the deficiencies of the independent claims and are rejected accordingly. The dependent claims further refine the abstract idea, “cardholder authentication” of the independent claim. The dependent claims do recite an additional element, “data mapping table”, which when analyzed individually, and as an ordered combination with the other dependent claims, do not amount to significantly more. Claims 2-7 further use a computer performing functions that correspond to (i.e., automate and/or implement) the acts of “cardholder authentication.” In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea, “cardholder authentication.” (see Content Extraction and Transmission LLC v. Wells Fargo (Fed. Cir. 2014)).
Hence, claims 1-7 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Not in the Specification
Claim 6, recites “associating the digital access token to the cardholder consent information, ...:” Giving the language its broadest reasonable interpretation, the limitation reads on linking or binding the digital access token to the cardholder consent information. However, this is not supported by the specification in regards to “associating or linking or binding.” (See In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)). 

Written Description
Claim 1 recites “one or more processors programmed to perform operations …” However, the specification does not provide details on what the limitation, “processors programmed to perform” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “one or more processors programmed to perform operations” to be performed without any instructions being executed. Additionally, similar language is recited in claims 2-3, 5, and 7. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 1 recites “receiving, …, a consent message … cardholder consent information indicating consent …” However, the specification does not provide details on what the limitation, “information indicating” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “information indicating” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).
Claim 6 recites “associating the digital access token …” However, the specification, [0034], does not provide details on what the limitation, “associating” comprises with sufficient details so that one of ordinary skill in the art would understand how the inventor intends the function “associating” to be performed. (See MPEP § 2161.01 (I) and MPEP § 2163.03 (V)).

The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent Basis




















Claim 1 recites “receiving, …, a third party provider (TPP) computing device …; … transmitting, … token to TPP computing device …” There is insufficient antecedent basis for the limitations “third party provider (TPP) computing device” in the claims. 

Relative Term
The term “portion” in the limitation “transmitting, … comprising at least a portion …” as recited in claim 3 is a relative term which renders the claim indefinite. The term “portion” is not defined by the claim, the specification, [0122], does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claim 3 is rendered indefinite. (See MPEP § 2173.05 (b))

Unclear Scope
Claim 1 recites “receiving, …; receiving, …; decrypting, …; transmitting, …; receiving, …; based on the received …, authenticating …; based on authenticating …, generating …; storing …; and transmitting, …” The claim is silent as to what is performing the “receiving, receiving, decrypting, transmitting, receiving, authenticating, generating, storing, and transmitting” steps. Therefore, the scope of the claim is unclear.  (See See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 1 recites “based on authenticating the cardholder …, generating a digital access token by a token service system, the digital access token …” It is unclear whether “a token service system” is part of “the computing system” or not. Therefore, the scope of the claim is unclear.  (See See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
 Claim 2 recites “determining the eligibility …” The claim is silent as to what performs the “determining” step. Therefore, the scope of the claim is unclear. (See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 3 recites “transmitting, …” The claim is silent as to what is performing the “transmitting” step. Therefore, the scope of the claim is unclear.  (See See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 4 recites “generating the authentication ID by the token service system; and…” It is unclear whether “a token service system” is part of “the computing system” or not. Therefore, the scope of the claim is unclear.  (See See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)).
Claim 4 recites “transmitting the authentication ID …” The claim is silent as to what is performing the “transmitting” step. Therefore, the scope of the claim is unclear.  (See See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 5 recites “receiving the issuer …” The claim is silent as to what is performing the “receiving” step. Therefore, the scope of the claim is unclear.  (See See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 
Claim 7 recites “based on the transaction …, generating a payment …; storing the payment token …; and setting a status …” The claim is silent as to what is performing the “generating, storing, and setting” steps. Therefore, the scope of the claim is unclear.  (See See MPEP § 2173.02 I-III and In re Zletz, 893 F.2d 319,321 (Fed. Cir. 1989)). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN R CHISM whose telephone number is (571)272-5915. The examiner can normally be reached on Monday-Friday 8:00 AM – 3:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN R CHISM/Examiner, Art Unit 3692
/DAVID P SHARVIN/Primary Examiner, Art Unit 3692